Citation Nr: 1307259	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-42 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an extension of the appellant's elected delimiting date beyond October 17, 2010.

REPRESENTATION

Appellant represented by:	Ernest Wiley, Attorney


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Educational Center in St. Louis, Missouri.  


FINDINGS OF FACT

1.  In a July 2004 document submitted to VA, the appellant elected October 17, 2002 as the date on which her DEA benefits would begin. 

2.  The evidence does not establish that the appellant has experienced personal illness to such severity that it interfered with her completion of any educational programs in which she was enrolled, or requires an extension to pursue special restorative training. 


CONCLUSION OF LAW

The criteria for extension of the appellant's elected delimiting date beyond October 17, 2010, have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2012); 38 C.F.R. §§ 21.3020, 21.3021, 21.3044 (2012). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  However, the resolution of the appellant's claim turns on a matter of law and not on the underlying facts or development of the facts.  In VAOPGCPREC 5-2004 (Jul. 23, 2004) VA's Office of General Counsel  held that VA's obligations do not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the Court has held that the pertinent notice and assistance regulations are not applicable to matters in which the law, and not the evidence, is dispositive.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

DEA is provided pursuant to Chapter 35, Title 38, United States Code.  See 38 U.S.C.A. §§ 3501, 3512.  The period of eligibility for a child of the veteran generally extends from the child's eighteenth birthday and ends on the child's twenty-sixth birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041.  During that eight year period (ninety-six months), the child is entitled to educational assistance not to exceed 45 months, or the equivalent thereof in part-time training.  38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(a).  The 45-month period of entitlement need not be consecutive but must be completed before the period of eligibility lapses.  38 U.S.C.A. § 3511(a); 38 C.F.R. § 21.3044(b).  

However, educational assistance under Chapter 35 may exceed a period of 45 months if a longer period is required for special restorative training authorized under 38 C.F.R. § 21.3300 that  exceeds 45 months.  38 C.F.R. § 21.3044(c) (2).  A VA counseling psychologist or vocational rehabilitation counselor, after consulting with the Vocational Rehabilitation Panel, may prescribe for special restorative training purposes courses such as (1) Speech and voice correction or retention, (2) Language retraining, (3) Speech (lip) reading, (4) Auditory training, (5) Braille reading (6) Training in ambulation, (7) One-hand typewriting, (8) Nondominant handwriting, (9) Personal, social and work adjustment training, (10) Remedial reading, (11) Courses at special schools for mentally and physically disabled or (12) Courses provided at facilities which are adapted or modified to meet special needs of disabled students.  See also 38 U.S.C.A. §§ 3540, 3541, 3543.

The record reflects that a January 2004 rating decision granted the Veteran entitlement to a permanent and total disability rating, effective October 17, 2002.  Notice of that award was provided to the Veteran in a February 20, 2004 letter.  The appellant then applied for education benefits, pursuant to Chapter 35, Title 38, United States Code, in May 2004.  Thereafter, the RO sent the appellant a letter explaining that she must choose an eligibility date for her educational benefits; the date of the Veteran's permanent and total disability rating became effective, the date of the letter notifying the Veteran of that award, or some date in between.  The letter also notified her that once selected, the eligibility date was non-revocable.  

The appellant notified VA of her selected eligibility date, October 17, 2002, in a July 2004 statement. Thereafter, a letter notified the appellant that she had been approved for 45 months and 0 days of full-time benefits, which could only be used before October 17, 2010.  The appellant's entitlement was established for 45 months of benefits.  The record reflects that thereafter, she received educational benefits for study at Northern Illinois University and the Illinois Center for Broadcasting.  

In April 2009, the appellant requested a six-month extension of the DEA benefits delimiting date to May 2011 so that she could complete the three-year master's degree program in clinical psychology she had begun in September 2008.  VA notified her in a May 2009 letter that the delimiting date could not be extended.  On the appellant's behalf in a March 2010 letter, the appellant's attorney expressed disagreement with the denial, claiming the appellant would sustain extreme hardship should her eligibility expire on October 17, 2010.  In a March 2010 response, VA notified the appellant that after her current term of enrollment ended in May 2010, she would have 2 months and 6 days of remaining entitlement, but that if she had any remaining benefit entitlement as October 17, 2010, she could request an extension for any remaining benefits due to reasons beyond her control.  Example reasons given in the letter included missionary work, employment changes, illness or death in the family, family or financial obligations beyond individual control, or active duty service.  

In a July 2010 letter, the appellant's attorney argued that the requested extension of the delimiting date should be granted on the basis that the appellant's medical condition interfered with her education. The enclosed May 2010 letter from the appellant's physician stated that the appellant had financial burden from her diabetes type 1, first diagnosed when she was 8 years old, that should qualify her "for coverage"; that financial burden included the cost of her diabetic supplies, co-payments for physician visits and laboratory testing, and diabetic complications. In the August 2010 VA Form 9, the appellant's attorney cited 38 U.S.C.A. 3541(a) concerning extensions of the delimiting date in order to accomplish special restorative training, and asserted that the appellant was entitled to special restorative training to overcome the effects of her diagnosed diabetes type 1, which the attorney argued was a manifest physical or mental disability contemplated by section 3541(a).

After review of the record, the Board finds no basis in law for extending the appellant's receipt of DEA benefits beyond October 17, 2010.  There is no basis on which to extend the delimiting date based on the appellant's report that her illness interfered with her completing her desired education within the 8-year period prior to the delimiting date.  The record does not reflect that the appellant's illness forced her to withdraw from a semester of school or to delay starting a new program of education due to her diabetes.  During the course of her master's degree program at the Chicago School of Professional Psychology, she completed consecutive semesters in fall 2008, spring 2009, summer 2009, fall 2009, spring 2010, and summer 2010.  The record does not show that she was required to repeat any course because she missed or had to withdraw from class due to illness, either at the Chicago School or Professional Psychology or at her prior educational institutions, Northern Illinois University, and the Illinois Center for Broadcasting.  

The appellant has also not submitted financial statements or other evidence to show that the costs associated with treatment of and supplies related to care of her diabetes type 1 created such a financial burden that she was forced to take a semester off from school.  Again, the record reflects that at least since fall 2008, she had completed consecutive semesters with no delay.  The only delay noted in the record is that the appellant began one semester at the Illinois Center for Broadcasting in September 2006 instead of June 2006; the cited reason was that she "decided to start" in September. Without evidence that this was due to illness or financial burden relating to her diabetes type 1, the Board finds that the appellant's assertion in this regard is not substantiated. 

Further, the evidence does not establish that the appellant requires such special training as described in 38 C.F.R. § 21.3044.  The appellant's claimed medical condition is diabetes type 1.  The evidence does not reflect that she has an impairment such as speech, hearing, sight, or one that would interfere with her handwriting abilities.  Being that she is enrolled in a master's degree program, it does not appear that she requires coursework in remedial reading.  She has not reported that she is otherwise a "special needs" student, and the Chicago School of Professional Psychology also does not appear to be a school specifically intended for the education of special needs persons.  On these bases, it is not clear how extending the appellant's eligibility so that she could complete her master's degree course of study at Chicago School of Professional Psychology would be an extension for purposes of completion of restorative training such as the types of courses enumerated in 38 C.F.R. § 21.3044(c).

The RO determined that by October 17, 2010, the appellant had 8 days remaining on her maximum entitlement of 45 months of DEA benefits authorized by law.  While the appellant's assertions as to why her DEA delimiting date should be extended have been considered, her assertions do not fit within the narrowly defined circumstances under which the eight-year period beginning with her elected eligibility date should be granted.  The Board is bound by the laws and regulations governing this issue.  As such, the appellant's claim must be denied.


ORDER

Entitlement to an extension of the appellant's elected delimiting date beyond October 17, 2010, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


